Citation Nr: 0813957	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-16 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right hip disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
carpel tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from December 2002 and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2006, the Board remanded 
the matters for further development.  The Board notes that 
the remand cover page erroneously lists the hip issue as 
pertaining to the "left" hip.  However, this is a 
typographical error as the remand discussion and the claims 
file clearly note that the right hip is the issue under 
appeal.  

The veteran was scheduled for a Board hearing in Washington, 
DC.  However, prior to the hearing, the veteran stated that 
he would not be able to attend and expressed his desire for 
the appeal to proceed without his testimony.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2007).  


FINDINGS OF FACT

1.  A February 1997 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a right hip 
disability.  That decision was not appealed and is final.

2.  The evidence received since that time is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a right hip disability.

3.  A September 2000 Board decision denied service connection 
for carpel tunnel syndrome.  That decision was not 
reconsidered or appealed and is final.

4.  The evidence received since that time is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for carpel tunnel syndrome.


CONCLUSIONS OF LAW

1.  The evidence received since the final February 1997 
rating decision is not new and material, and the claim for 
service connection for a right hip disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  The evidence received since the final September 2000 
Board decision is not new and material, and the claim for 
service connection for carpel tunnel syndrome is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in an October 2002 letter, the RO advised the 
veteran of the evidence needed to substantiate a claim for 
service connection and the distribution of duties in 
obtaining such.  A May 2003 letter advised the veteran of the 
meaning of new and material evidence.  In a July 2006 letter, 
the RO provided notice regarding what information and 
evidence is needed to substantiate the claims, including the 
need to submit new and material evidence, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence he has in 
his possession that pertains to the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised 
him of the bases for the prior denials as well as the 
evidence needed to establish a disability rating and 
effective date.  In addition, with respect to the carpel 
tunnel syndrome claim, the veteran was informed of the 
evidence needed to substantiate a secondary service 
connection claim in an April 2003 letter.  The claims were 
last readjudicated in July 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service treatment records and post-service medical records 
and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claims, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Right Hip Disability

The RO most recently denied the veteran's claim for a right 
hip disability in a February 1997 rating decision, which 
found that new and material evidence had not been received to 
reopen the claim.  The veteran was notified of the decision 
later that month.  He did not appeal.  Thus, the February 
1997 decision is final, and new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, VA must review all of the 
evidence received since the February 1997 rating decision to 
determine whether such is new and material.  See Hickson, 12 
Vet. App. at 251; see also Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008).  

In his attempt to reopen the claim, the veteran has submitted 
copies of VA and private medical records, service treatment 
records and letters from private physicians.  Of note, a 
March 1988 letter from Dr. P. reflects that changes in the 
right hip suggest avascular necrosis.  The Board observes, 
however, that this is a duplicate of a letter that was 
previously submitted and considered in the February 1997 
rating decision.  As such, the evidence is not new.  
Similarly, the Board notes that many of the other medical 
records and letters, as well as the service treatment 
records, submitted by the veteran in conjunction with this 
appeal were also previously of record and are therefore not 
new.  

As for the evidence that was not previously of record, and 
therefore new, it is not material because it does not tend to 
show that the veteran's right hip disability began in service 
or is otherwise related to service.  Rather, the evidence 
only shows continuing treatment for the right hip.  

Given the above, the Board finds that the evidence added to 
the record since the February 1997 rating decision, when 
considered by itself or in conjunction with the evidence 
previously of record, is either cumulative or redundant or 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  In the absence of medical 
evidence suggesting a link between the right hip disability 
and service, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a right hip disability.

Carpel Tunnel Syndrome

The RO originally denied service connection for carpel tunnel 
syndrome in a January 1995 rating decision.  In a September 
2000 decision, the Board denied service connection for the 
disorder.  The veteran was notified later that month.  
Neither the veteran nor the Board requested reconsideration 
of the decision, and the veteran did not appeal to the Court.  
Thus, the September 2000 Board decision is final.  See 38 
U.S.C.A. §§ 7103(a), 7104, 7252 (West 2002); 38 C.F.R. § 
20.1100(a) (2007).  Therefore, new and material evidence is 
needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett, 83 F.3d 1380.  
Accordingly, VA must review all of the evidence received 
since the September 2000 Board decision to determine whether 
it is new and material.  See Hickson, 12 Vet. App. at 251; 
see also Boggs, No. 2007-7137.  

In his attempt to reopen the claim, the veteran has submitted 
copies of VA and private medical records and service 
treatment records.  Of note, November 1981 private medical 
records reflect that shrapnel was removed from the right arm 
and an undated service treatment record reflects a left elbow 
injury from a fall.  The Board observes that these are 
duplicates of evidence that was previously submitted and 
considered in the September 2000 Board decision.  As such, 
the evidence is not new.  Similarly, the Board notes that 
many of the other medical records, including service 
treatment records, were also previously of record and are 
therefore not new.  

As for the evidence that was not previously of record, and is 
therefore new, it is not material because it does not 
indicate that the veteran's carpel tunnel syndrome began in 
service or is otherwise related to service.  The evidence 
also does not indicate that the carpel tunnel syndrome is 
related to his service-connected shell fragment wound of the 
right arm.  

Given the above, the Board finds that the evidence added to 
the record since the September 2000 Board decision, when 
considered by itself or in conjunction with the evidence 
previously of record, is either cumulative or redundant or 
does not relate to an unestablished fact necessary to 
substantiate the claim.  In the absence of competent medical 
evidence suggesting a link between the carpel tunnel syndrome 
and service, or the service-connected shell fragment wound of 
the right arm, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Thus, the Board 
must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for carpel tunnel syndrome.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a right 
hip disability, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for carpel 
tunnel syndrome, the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


